UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1635



NICOLE NGAMLIA TANGWA,


                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-254-484)


Submitted:   November 18, 2005           Decided:   December 27, 2005


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Joseph L. T. Tibui, LAW OFFICES OF JOSEPH L. T. TIBUI, Arlington,
Virginia, for Petitioner. Paul J. McNulty, United States Attorney,
Brian E. Bentley, Special Assistant United States Attorney,
Alexandria, Virginia, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Nicole Ngamlia Tangwa, a native and citizen of Cameroon,

petitions for review of the Board of Immigration Appeals’ (“Board”)

order affirming without opinion the immigration judge’s decision to

deny her applications for asylum and withholding from removal.*              We

deny the petition for review.

            A    determination   regarding    eligibility     for   asylum   or

withholding of removal is conclusive if supported by substantial

evidence    on    the   record   considered     as     a   whole.     INS    v.

Elias-Zacarias, 502 U.S. 478, 481 (1992).            Administrative findings

of fact are conclusive unless any reasonable adjudicator would be

compelled to decide to the contrary.            8 U.S.C. § 1252(b)(4)(B)

(2000). We will reverse the Board “only if ‘the evidence presented

was so compelling that no reasonable factfinder could fail to find

the requisite fear of persecution.’”          Rusu v. INS, 296 F.3d 316,

325 n.14 (4th Cir. 2002) (quoting Huaman-Cornelio, 979 F.2d at 999

(internal quotation marks omitted)).            We find the immigration

judge’s negative credibility finding was supported by substantial

evidence.   We further find the evidence was not so compelling as to

warrant reversal.

            Accordingly,    we   deny   the   petition     for   review.     We

dispense with oral argument because the facts and legal contentions



     *
      Tangwa does not challenge the denial of relief under the
Convention Against Torture.

                                   - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                 PETITION DENIED




                              - 3 -